  Case 2:20-cv-00034-JNP Document 38 Filed 07/29/21 PageID.211 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


 BILLY L. ROHWEDDER,
                                                 ORDER ADOPTING REPORT AND
       Plaintiff,                                RECOMMENDATION

 v.
                                                 Case No. 2:20-cv-00034-JNP-CMR
 ROCKY MOUNTAIN PIES et al.,
                                                 District Judge Jill N. Parrish
       Defendants.




       Before the court is Plaintiff Billy L. Rohwedder’s (“Mr. Rohwedder”) objection to

Magistrate Judge Cecilia M. Romero’s Report and Recommendation (ECF No. 36) that Defendant

Rocky Mountain Pies LLC’s (“Rocky Mountain”) Motion to Dismiss be granted with prejudice

and Motion for Summary Judgment be denied without prejudice as moot. ECF No. 37. For the

following reasons, the court overrules Mr. Rohwedder’s objection and adopts in full Judge

Romero’s Report and Recommendation.

                                       BACKGROUND

       Mr. Rohwedder, proceeding pro se, filed his initial complaint against Defendants Rocky

Mountain and Talent Team Staffing on January 21, 2020. ECF No. 3. Rocky Mountain filed a

motion to dismiss under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) on April 23, 2020.

ECF No. 9. On December 7, 2020, Judge Romero issued a Report and Recommendation (the

“December Report and Recommendation”) that the motion to dismiss be granted in part and denied

in part without prejudice, and that Mr. Rohwedder be granted leave to file an amended complaint

that complied with the December Report and Recommendation. ECF No. 14. Judge Romero
  Case 2:20-cv-00034-JNP Document 38 Filed 07/29/21 PageID.212 Page 2 of 7




notified Mr. Rohwedder that a failure to file a timely objection to the December Report and

Recommendation could waive any objections to it. Mr. Rohwedder did not file an objection within

the allotted time but did file an Amended Complaint on December 17, 2020 (ECF No. 16), before

this court adopted the December Report and Recommendation. This court adopted Judge Romero’s

December Report and Recommendation in full on January 5, 2021 and deemed Mr. Rohwedder’s

prematurely-filed Amended Complaint the operative complaint. ECF No. 23. Mr. Rohwedder

names “Rocky Mountain Pies et al.” as a Defendant in his Amended Complaint but does not assert

any allegations against Talent Team Staffing or any other defendant. ECF No. 16.

       On January 26, 2021, Rocky Mountain filed a second Motion to Dismiss under Rule

12(b)(6), seeking dismissal of the Amended Complaint with prejudice and arguing that the

Amended Complaint failed to cure the deficiencies identified by the December Report and

Recommendation. ECF No. 27. Rocky Mountain also concurrently filed a Motion for Summary

Judgement under Rule 56(a), arguing that it is entitled to summary judgment as a matter of law

because Mr. Rohwedder’s Title VII claim is procedurally barred for his failure to exhaust his

administrative remedies. ECF No. 28.

       On July 7, 2021, Judge Romero issued a second Report and Recommendation (the “July

Report and Recommendation”) that the Motion to Dismiss be granted because the Amended

Complaint fails to state a claim for the same reasons discussed in the court’s December Report and

Recommendation. ECF No. 36. Specifically, Judge Romero found that the Amended Complaint

“does not assert any specific allegations against [Rocky Mountain] regarding the prima facie

elements of a Title VII employment discrimination claim or specific facts giving rise to a claim

for violation of the Fourteenth Amendment.” Id. at 4. Further, Judge Romero concluded that the

Amended Complaint “contains only threadbare recitals of some of the elements of a cause of action



                                                2
     Case 2:20-cv-00034-JNP Document 38 Filed 07/29/21 PageID.213 Page 3 of 7




under Title VII, does not assert specific facts to address if the matter was timely filed, how [Rocky

Mountain’s] actions harmed him, and did not cure any of the deficiencies outlined in the court’s

December [Report and Recommendation].” Id. at 4–5. Judge Romero recommended that the

Amended Complaint be dismissed with prejudice and that the Motion for Summary Judgement be

denied without prejudice as moot. Judge Romero notified Mr. Rohwedder that a failure to file a

timely objection to the July Report and Recommendation could waive any objections to it. On July

15, 2021, Mr. Rohwedder timely objected to the July Report and Recommendation. ECF No. 37.

                                           ANALYSIS

         Under Federal Rule of Civil Procedure 72(b), “[w]ithin 14 days after being served with a

copy of the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations.” FED. R. CIV. P. 72(b)(2). Upon the filing of such timely

objections, the court “must determine de novo any part of the magistrate judge’s disposition that

has been properly objected to,” and in doing so may “accept, reject, or modify the recommended

disposition; receive further evidence; or return the matter to the magistrate judge with

instructions.” Id. 72(b)(3). In liberally construing Mr. Rohwedder’s timely objection to the July

Report and Recommendation, see Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991), the court

has identified two principal objections. First, Mr. Rohwedder argues that exhaustion of

administrative remedies is not a jurisdictional requirement and therefore does not bar his claim for

wrongful termination. Second, Mr. Rohwedder argues that he has adequately pleaded claims under

Title VII and the Fourteenth Amendment based on his alleged wrongful termination. The court

considers each argument in turn under a de novo standard of review.

I.       Failure to Exhaust Administrative Remedies

         Mr. Rohwedder argues that exhaustion of administrative remedies “is not jurisdictional,”

and thus a failure to exhaust administrative remedies “does not bar courts from hearing such
                                                 3
  Case 2:20-cv-00034-JNP Document 38 Filed 07/29/21 PageID.214 Page 4 of 7




claims.” ECF No. 37 at 11–12. While Mr. Rohwedder is correct that a failure to exhaust

administrative remedies is no longer a jurisdictional requirement, such a failure “permits the

employer to raise an affirmative defense of failure to exhaust.” Lincoln v. BNSF Ry. Co., 900 F.3d

1166, 1185 (10th Cir. 2018). This affirmative defense is “accordingly subject to the same waiver

and estoppel principles that govern other affirmative defenses.” Hickey v. Brennan, 969 F.3d 1113,

1118 (10th Cir. 2020) (citing Lincoln, 900 F.3d at 1186 n.11). “[T]he court must enforce this

exhaustion requirement if the employer properly raises it.” Id. (citation omitted). Here, Rocky

Mountain properly raised this failure to exhaust affirmative defense in its Motion for Summary

Judgment. ECF No. 28. Mr. Rohwedder provided no argument for waiver or estoppel in response.

Thus, a failure to exhaust is a proper basis upon which to dismiss Mr. Rohwedder’s Amended

Complaint.

       Moreover, the court notes that Judge Romero only mentioned Mr. Rohwedder’s failure to

exhaust his administrative remedies in two footnotes in the July Report and Recommendation.

First, Judge Romero acknowledged that a failure to exhaust administrative remedies is the basis

for Rocky Mountain’s Motion for Summary Judgment but stated that the court “did not find it

necessary to address the Motion for Summary Judgment,” given the court’s ruling on the Motion

to Dismiss the Amended Complaint, and ultimately denied the Motion for Summary Judgment

without prejudice as moot. ECF No. 36 at 3 n.1, 5. Second, Judge Romero stated in another

footnote that the “Amended Complaint also fails to address if [Mr. Rohwedder] exhausted his

administrative remedies by filing a charge of discrimination with the EEOC within 300 days of

the allegedly unlawful employment practice.” Id. at 4 n.2. Because Judge Romero did not address

Rocky Mountain’s Motion for Summary Judgment, finding Mr. Rohwedder’s failure to state a

claim under Rule 12(b)(6) a sufficient basis upon which to dismiss the Amended Complaint, and



                                                4
  Case 2:20-cv-00034-JNP Document 38 Filed 07/29/21 PageID.215 Page 5 of 7




because Judge Romero only mentions Mr. Rohwedder’s failure to exhaust his administrative

remedies in two footnotes, Mr. Rohwedder’s failure to exhaust is not the basis upon which Judge

Romero issued the July Report and Recommendation. Thus, even if Mr. Rohwedder could prevail

on his argument that the exhaustion requirement is not jurisdictional, it would not change Judge

Romero’s conclusion that Mr. Rohwedder failed to state a claim under Rule 12(b)(6).

       In short, Mr. Rohwedder’s argument that the exhaustion requirement is not jurisdictional

is unavailing. The exhaustion requirement can be and was properly raised as an affirmative

defense, and Mr. Rohwedder did not establish that waiver or estoppel applies. Additionally, the

exhaustion requirement was not the basis of Judge Romero’s July Report and Recommendation

and thus does not change the conclusion that Mr. Rohwedder failed to state a claim under Rule

12(b)(6).

II.    Adequacy of Claims Pleaded Under Title VII and the Fourteenth Amendment

       Mr. Rohwedder also appears to object to the July Report and Recommendation on the basis

that he has sufficiently stated Title VII and Fourteenth Amendment claims. The court disagrees.

“To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “[T]o state a claim in

federal court, a complaint must explain what each defendant did to him . . . ; when the defendant

did it; how the defendant’s action harmed him . . . ; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). Mr. Rohwedder’s Amended Complaint contains broad assertions of the legal

bases for his Title VII and Fourteenth Amendment claims and generalized allegations but fails to

allege specific facts giving rise to these claims. See ECF No. 16. He asserts that he was “terminated



                                                  5
  Case 2:20-cv-00034-JNP Document 38 Filed 07/29/21 PageID.216 Page 6 of 7




by pretext wrongfully in a discriminatory manner” and “treated differently” from “similarly

situated” employees (id. at 12–13, 4) but does not make any fact-specific allegations supporting

his broad assertion of discrimination. Indeed, the Amended Complaint is devoid of specific facts

giving rise to claims under Title VII or the Fourteenth Amendment against Rocky Mountain. Mr.

Rohwedder’s response to the Motion to Dismiss and objection to the July Report and

Recommendation are plagued by the same deficiencies as his initial complaint and Amended

Complaint—though he appears to state at least part of the legal bases for his claims under Title

VII and the Fourteenth Amendment, he fails to put forth specific factual allegations related to his

claims. See ECF Nos. 30, 37. Even liberally construing Mr. Rohwedder’s Amended Complaint,

these generalized, threadbare allegations are insufficient to survive a motion to dismiss.

       Thus, the Amended Complaint fails to state a claim for which relief can be granted,

warranting dismissal under Rule 12(b)(6). The court agrees with Judge Romero that the dismissal

should be with prejudice. Mr. Rohwedder has previously been given an opportunity to cure these

very deficiencies, but he has failed to do so, rendering amendment for a second time futile.

                                 CONCLUSION AND ORDER

       Based upon the foregoing, the court ORDERS as follows:

       1. The Report and Recommendation (ECF No. 36) is ADOPTED IN FULL.

       2. The Motion to Dismiss (ECF No. 27) is GRANTED, and the case is dismissed with

           prejudice. The Motion for Summary Judgement (ECF No. 28) is DENIED without

           prejudice as moot.




                                                 6
Case 2:20-cv-00034-JNP Document 38 Filed 07/29/21 PageID.217 Page 7 of 7




      DATED July 29, 2021

                                 BY THE COURT



                                 ______________________________
                                 Jill N. Parrish
                                 United States District Court Judge




                                   7
